Van Brunt, P. J.,
(concurring.) The appellant admits that the rule has been settled in this state by the court of appeals in the case of Lazier v. Westcott, 26 N. Y. 146, against her right to impeach the judgment sued upon in the manner proposed; but hopes to change their views, if their attention is called to the question again. We know of no other way in which that can be accomplished except by an appeal from the judgment of affirmance to be entered herein. We cannot reverse a judgment merely upon such expectation. I therefore concur.